Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a 371 filing of PCT/JP2018/043953 filed on November 29, 2018, which claims benefit to JP 2017-244144 filed on December 20, 2017 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on June 2, 2020, July 10, 2020 and March 7, 2022 have been considered by the Examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Ovedovitz on May 3, 2022.
The application has been amended as follows:
In claim 4, line 1, delete “A manufacturing”, and insert -- The manufacturing --
In claim 7, line 7, delete “a refractory”, and insert -- the refractory --
In claim 8, Line 1, delete “A manufacturing”, and insert -- The manufacturing --
In claim 9, Line 1, delete “A manufacturing”, and insert -- The manufacturing --

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-20 is indicated because the prior art of record does not show or fairly suggest the step of “wherein the pre-heating step comprises an external force application step of applying an external force to the transfer pipe to extend the transfer pipe” incorporated with all other limitations as claimed in claim 1; and “herein the manufacturing apparatus further comprises an external force applying unit configured to apply an external force to the transfer pipe to extend the transfer pipe” incorporated with all other limitations as claimed in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Apple et al. (US Pat. 3,244,495) discloses a regulated flow glass melting furnace.  Thomas (US Pat. 8,695,278) discloses an apparatus for making glass and methods.  Hayes et al. (US Pub. 2003/0015000) discloses a method for controlling foam production in reduced pressure fining.  Hamashima et al. (US Pub. 2005/0229637) discloses a conduit for molten glass, molten glass degassing method and molten glass degassing apparatus.  Tomamoto et al. (US Pub. 2009/0282872) discloses a molten glass supply apparatus and process for producing glass formed article.  De Angelis et al. (US Pub. 2011/0204039) discloses an apparatus for use in direct resistance heating of platinum-contact vessel.  Bergman et al. (US Pub. 2012/0125051) discloses a delivery apparatus for a glass manufacturing apparatus and methods.  Yamamoto et al. (US Pub. 2013/0125591) discloses a method of manufacturing glass and stirring device.  Hwang et al. (US Pub. 2017/0297701) discloses an apparatus and methods for processing molten material.  Goller (US Pub. 2017/0291840) discloses an apparatus for processing glass melt including tube segments joins together at integral solid-state joint and methods.  Frink et al. (US Pub. 2018/0251394) discloses a method and system reducing agglomerated in glass melt.  Bookbinder et al. (US Pub. 2019/0322563) discloses an apparatus and method for producing glass comprising crystal zirconia.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/3/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761